Citation Nr: 0401737
Decision Date: 01/16/04	Archive Date: 05/14/04

DOCKET NO. 02-07 662                        DATE JAN 16 2004

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

]. Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.

2. Entitlement to service connection for residuals of a neck injury.

REPRESENTATI ON

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from March 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of service connection for residuals of a neck injury is addressed in the REMAND portion of the decision, below.

FINDINGS OF FACT

I. The RO has provided all required notice and obtained all relevant evidence necessary for the equitable disposition of the veteran's appeal.

2. The veteran did not serve in the Republic of Vietnam (Vietnam) in any capacity during his military service.

3. The competent credible evidence of record does not show that the veteran was ever exposed to the herbicide Agent Orange.

4. There are no complaints, findings, treatment, or diagnosis of diabetes mellitus type II in the veteran's service medical records (SMRs).

5. The veteran has diabetes mellitus type II, which was diagnosed in 1992. It has not been shmvn by credible competent evidence that the veteran's diabetes mellitus type II was present in service or proximate thereto, or is otherwise related to the veteran's service.

- 2 



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may service incurrence of diabetes be presumed.. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,  116 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement for a well grounded claim, enhanced the VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded the VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development. VA promulgated regulations that implement these statutory changes. See 38 C.F.R. §§ 3.1 02, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA. That is, by way of February 2002 and June 2002 rating decisions and an April 2002 statement of the case the RO provided the veteran and his representative with the applicable laws and regulations and gave notice as to the evidence needed to substantiate his claims. Additionally, in August 2001, the RO sent the veteran a letter, explaining the notice and duty to assist provisions of the VCAA, including the respective responsibilities of VA and the veteran to identify and/or secure evidence, listed the evidence and asked the veteran to submit and authorize the release of additional evidence. Furthermore, the April 2002 statement of the case includes the text of the relevant VCAA regulations implementing the statute. Accordingly, the Board finds that the veteran has been afforded all notice required by statute. See Quarluccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all available service medical and personnel records and scheduled the veteran for an examination. See Charles v.




Principi, 16 Vet. App. 370 (2002). Furthermore, the veteran has not identified any other private records or any records of VA treatment. As there is no indication that relevant evidence remains outstanding, the Board is satisfied that the duty to assist has been met. 38 D.S.C.A. § 5103A.

Fina1ly, as the veteran and his representative have been fu1ly apprised of the rights and obligations under the VCAA, and have had ample opportunity to present evidence and argument in support of the appeal, there is no indication that the Board's present review of the claim will result in any prejudice to the veteran. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131, 1131, 1137; 38 C.F.R. §3.303(a). Service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Where a veteran served continuously for a period of ninety days or more during a period of war and certain chronic diseases (including diabetes mellitus) become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease sha1l be presumed to have been incurred in service. even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 D.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.

- 4 



Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation. Savage, 10 Vet. App. at 495-97. Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 3 8 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2003).

Applicable criteria provide that a veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era. Service connection may be granted on a

- 5 



presumptive basis for diabetes mellitus manifested to a compensable degree anytime after service in a veteran who had active military, naval, or air service. during the period beginning on January 9, 1962, and ending on May 7, 1975, in the Republic of Vietnam. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2003) and the "Veterans Education and Benefits Expansion Act of 2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic. See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7,1975 in the case of a veteran who served in the Republic of Vietnam during that period). See VAOPGCPREC 27-97. Similarly, in another precedent opinion. the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam \vas flying high-altitude missions in Vietnamese airspace. See VAOPGCPREC 7-93. Again, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

Analysis

A review of the evidence of record fails to show that diabetes was present in service or that diabetes was manifested until many years after the veteran's service separation. Further, there is no competent credible evidence of record which

- 6 



establishes that the veteran is entitled to the presumption of service connection. The veteran contends that the USS Intrepid was deployed to the waters off the coast of Vietnam, and his service personnel records support this contention. However, the evidence of record does not show and the veteran has not alleged that he had actual duty in or that he visited the Republic of Vietnam at any time during service. Consequently, service connection may not be granted for this disability on an Agent Orange presumptive basis. Furthermore, neither is there any direct evidence that the veteran was exposed to a herbicide, or that his diabetes mellitus type II is otherwise related to his military service.

Accordingly, the preponderance of the evidence is against the veteran's diabetes mellitus type II being service connected. The evidence is not in equipoise; therefore, the veteran is not entitled to the benefit of the doubt. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board finds that the veteran's diabetes mellitus type II was not incurred in, or caused or aggravated by, his military service. Further, the Board finds that neither may the veteran's diabetes mellitus type II be presumed to have been caused by, or related to, his military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).

ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

REMAND

The veteran seeks service connection for neck injury. The Board finds that a remand is required in order to comply with VA's duties to notify and assist the veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A.

- 7 



Review of the claims folder fails to reveal notice from the RO to the veteran that complies with VCAA requirements. See Quarluccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). There is no evidence in the claims folder that the veteran has received any VCAA letter regarding the issue of entitlement to service connection for a neck injury. Therefore, a remand to the RO is required in order to correct this deficiency. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the VA has a duty to secure an examination or opinion if the evidence of record contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with service, but does not contain sufficient medical evidence to make a decision on the claim. 38 U.S.C.A. § 5] 03A(d). The Board notes that the veteran sought treatment in service for neck pain and that he has a current neck condition. Additionally, the veteran reported that he was involved in a motor vehicle accident in 1984 and that a doctor told the veteran that x-rays showed a previous fracture of the neck. Under the VCAA, the VA should make reasonable efforts to secure these records. 38 U.S.CA. § 5103A(a). Furthermore, because the etiology or approximate onset date of the neck injury disability is unclear from the record, the Board finds that there is a duty to provide the veteran with an examination that includes an opinion addressing the contended causal relationship. 38 C.F.R. § 3.159(c)(4)(C).

Accordingly, the case is REMANDED for the following actions:

l. The RO should take the appropriate steps to comply with notifying the veteran of the requirements of the VCAA and in accordance with the Paralyzed Veterans of America decision, to include notifying the veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the claim for service connection for a neck injury and of what information the veteran should provide and what

- 8 



information VA will attempt to obtain on his behalf. It should allow the appropriate opportunity for response.

2. The RO should request that the veteran provide details concerning injuries he sustained in a motor vehicle accident in 1984. Specifics relating to the medical facility and/or physician from whom he received treatment for injuries sustained in this accident should be provided. The RO then should make all reasonable attempts to secure copies of available records identified by the veteran.

3. The RO should then schedule the veteran for an orthopedic examination. All indicated tests should be accomplished. The claims folder and a copy of this REA/AND must be made available to and be reviewed by the examiner prior to the examination. The examiner's attention is directed to the veteran's May 1968 service medical records where he reported neck pain, which was attributed to probable muscle spasms. The examiner's report should fully set forth all current complaints and the extent of any symptomatology associated with neck pathology.

The examiner should express an opinion as to whether it is as likely as not that any current neck disability is etiologically related to the condition treated in service or is otherwise related to the veteran's period of miHtary service. The significance of the post-service injury in 1984 also should be addressed.

4. Thereafter, the RO should then readjudicate the issue on appeal to include consideration of all evidence of

- 9 



record. If the disposition of the claim remains unfavorable, the RO should furnish the veteran and his representative a supplemental statement of the case and afford applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302,   108 Stat. 4645. 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of aU cases that have been remanded by the Board and the Court. See M21-], Part IV, paras. 8.43 and 38.02.

	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

- 10 




